DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
Election/Restrictions
Newly submitted claims 14-17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims present subject matter broad in scope with respect to a supporting member that can be interpreted as, for example, a driving mechanism for an imaging system. 
In addition, there is a search and/or examination burden for the patentably distinct inventions as set forth above because the groupings require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 14-17. (Canceled)

REASONS FOR ALLOWANCE
Claims 1 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references, alone or in combination, disclose or teach an imaging apparatus comprising a lens apparatus and the lens apparatus comprising a cylindrical member, a tripod mount rotatably supporting the cylindrical member and including a roller comprising a separate rolling bearing mounted to a shaft member and engaged with the separate rolling bearing, a roller holding member, a biasing member configured to bias the separate rolling bearing against the cylindrical member via the roller holding member, and specifically comprising wherein the separate rolling bearing contacts the cylindrical member, wherein the shaft member contacts the roller holding member, wherein the separate rolling bearing includes an inner and an exterior ring, wherein a biasing force of the biasing member exerts between the shaft member and a contact portion of the roller holding member, between the inner ring and shaft member, and between the exterior ring and cylindrical member as disclosed in claims 1 and 11.
and specifically comprising wherein the separate rolling bearing contacts the cylindrical member, wherein the shaft member contacts the cylindrical member, wherein the separate rolling bearing includes an inner and an exterior ring, and wherein a biasing force of the biasing member exerts between the exterior ring and a contact portion of the roller holding member, between the inner ring and the shaft member, and between the shaft member and the cylindrical member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            3/10/2022